        Case 6:20-cv-00911-YY            Document 58        Filed 09/21/20       Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

PEDRO SEGURA SR.,
                                                                         Case No. 6:20-cv-00911-YY
               Plaintiff,
                                                                                               ORDER
        V.

SGT. MILLER, et al.,

               Defendants.

SIMON, Judge.

       Plaintiff, an adult in custody at the Marion County Jail (the "Jail"), brings this civil rights

action pursuant to 42 U.S.C. § 1983. Currently before the court is plaintiffs Motion for Preliminary

Injunction (ECF No. 25). For the reasons that follow, the court DENIES plaintiffs Motion.

                                          BACKGROUND

       Plaintiffs Complaint alleges that defendants, who are all employed as correctional officers

at the Jail, used excessive force against plaintiff in the course of removing plaintiff from his cell on

March 28, 2020. Plaintiffs Motion for Preliminary Injunction is not a model of clarity, but it appears

to seek an order restraining defendants from opening plaintiffs legal mail, keeping plaintiff housed

in "max" which limits his access to programming and commissary purchases, and from verbally



I -ORDER
         Case 6:20-cv-00911-YY            Document 58         Filed 09/21/20        Page 2 of 3




harassing plaintiff. Plaintiff also states defendants are preventing him from going to the law library

and from obtaining photos of his alleged injuries.

                                       LEGAL STANDARDS

        A plaintiff seeking a preliminary injunction must establish that (1) he is likely to succeed on

the merits; (2) he is likely to suffer irreparable harm in the absence of preliminary relief; (3) the

balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter v. Nat. Res.

De/Council, Inc., 555 U.S. 7, 20 (2008); Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015);

Ass 'n des Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d 937,944 (9th Cir. 2013).

In the Ninth Circuit, a plaintiff also may obtain injunctive relief if there are serious questions going

to the merits, the balance of hardships tips sharply in his favor, and the remaining two Winter factors

are satisfied. A Woman 's Friend Pregnancy Res. Clinic v. Becerra, 901 F .3d 1166, 1167 (9th Cir.

2018). If a plaintiff fails to demonstrate a likelihood of success on the merits or serious questions

going to the merits, the court need not address the remaining factors. Garcia, 786 F.3d at 740.

Where, as here, the plaintiff seeks a mandatory injunction which goes beyond maintaining the status

quo, he must demonstrate that the facts and law clearly favor an injunction. Id.; see also Am.

Freedom Defense Initiative v. King Cty., 796 F .3d 1165, 11 73 (9th Cir. 2015) (mandatory injunctions

are disfavored and will not be entered in doubtful cases).

        A plaintiff seeking preliminary injunctive reliefmust demonstrate a sufficient nexus between

the injury claimed in the motion and the conduct asserted in the underlying complaint. Pac.

Radiation Oncology, LLC v. Queen 's Med. Ctr., 810 F .3d 631,636 (9th Cir. 2015). "The relationship

... is sufficiently strong where the preliminary injunction would grant relief of the same character

as that which may be granted finally." Id. (quotation marks omitted). "Absent that relationship or


2-0RDER
        Case 6:20-cv-00911-YY           Document 58        Filed 09/21/20       Page 3 of 3




nexus, the district court lacks authority to grant the relief requested." Id.; see Saddiq v. Ryan, 703

F. App'x 570, 572 (9th Cir. 2017) (affirming denial of preliminary injunction because the prisoner

did not establish a nexus between the claims ofretaliation in his motion and the claims set forth in

his complaint), cert. denied 138 S. Ct. 1335 (2018).

                                          DISCUSSION

       Here, plaintiffs request for preliminary injunctive relief does not relate to the allegations of

plaintiffs Complaint. Plaintiff did not plead claims in his Complaint regarding access to the law

library or courts, or his placement in "max." Nor does plaintiffs motion for injunctive relief request

relief of the same nature that ultimately may be granted in his lawsuit; plaintiffs Complaint seeks

money damages for an alleged instance of excessive use of force. As such, this court lacks authority

to grant the preliminary injunctive relief requested. Pac. Radiation, 810 F .3d at 636. Accordingly,

this court concludes mandatory injunctive relief is not warranted. 1

                                          CONCLUSION

       For these reasons, the court DENIES plaintiffs Motion for Preliminary Injunction (ECF No.

25).

       IT IS SO ORDERED.
                     /Jl~y
       DATED this ./.J_ day of S e p t e m b e r , ~ ~




                                              United States District Judge



       Because the court concludes plaintiff cannot obtain the injunctive relief sought due to a lack
       1

of nexus between the relief sought in plaintiffs Motion and the claims contained in plaintiffs
Complaint, the court does not address defendants' remaining contentions.

3-ORDER
